DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings submitted on 06/21/2019 have been reviewed and accepted by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first component” and “a second component” in claim 21 and “a third component” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiners Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 21, 33, and 40 are deemed to be allowable over the prior art as neither Klarke et al. (US 9131260 B2) nor Bose et al. (US 20170017288 A1) nor Keller et al; (US 20180011525 A1) nor Montero et al. (US 20170116840 A1) nor Hayes et al. (US 20180006471 A1) nor Theron et al. (US 6175530 B1) nor McConnell et al. (US 20100226064 A1) nor Rajappa et al. (US 20160054783 A1)  the combination, teach or suggest the teach the limitations of independent claims 21, 33, and 40;
More specifically, none of the above recited prior-art teach, for a streaming device, connected to a display device, determining multiple components power consumption by performing boot tests, and determining the amount of power received from the content display device is not sufficient to operate the data streaming device based on the first amount of power and the second amount of power; and issue a warning to a user without shutting down the first component and the second component based on the determination the amount of power received 
Klarke teaches a data streaming device, comprising: ([Col 1 Lines 39-41] streaming media device including a printed circuit board) a port operatively coupled to a content display device and configured to receive power from the content display device; ([Col 6 Lines 11-22 Fig 5] the device connects to the television via connection 502; the connection 502 can also be used to power the device via the television; the connection vis HDMI or USB, via connector 504 (where the connector is equivalent to the port)) a first component configured to provide a first functionality to the data streaming device, (Fig 5; the device 510 includes a plurality of components that provide functionality such a power management unit, a processor and an interface module (any of which are equivalent to the first component)) wherein the first component is configured to consume a first amount of power from the content display device; (Fig 5; the device 510 can be powered by the content display device, and if the device is 
	The difference is that Klarke does not disclose determine the first amount of power and the second amount of power consumed by the first component and the second component, respectively, store the first amount of power and the second amount of power consumed by the first component and the second component, respectively, in a memory,Atty. Dkt. No. 3634.0730002-3 -GARNER et al.Reply to Office Action of June 25, 2020Application No. 16/448,203 store, in the memory, an amount of power received from the content display device; perform a boot test using the first component such that the second component is exempt from the boot test to determine the first amount of power consumed by the first component; determine the amount of power received from the content display device is not sufficient to operate the data streaming device based on the first amount of power and the second amount of power; and issue a warning to a user without shutting down the first component and the second component based on the determination the amount of power received from the content display device is not sufficient.
Bose teaches determine the first amount of power and the second amount of power consumed by the first component and the second component, respectively, store the first amount of power and the second amount of power consumed by the first component and the second component, respectively, in a memory, ([0011-0012; power consumption values are calculated 
	The difference is that Bose does not explicitly disclose determine the first amount of power and the second amount of power consumed by the first component and the second component, respectively, store the first amount of power and the second amount of power consumed by the first component and the second component, respectively, in a memory,Atty. Dkt. No. 3634.0730002-3 -GARNER et al.Reply to Office Action of June 25, 2020Application No. 16/448,203 store, in the memory, an amount of power received from the content display device; perform a boot test using the first component such that the second component is exempt from the boot test to determine the first amount of power consumed by the first component; determine the amount of power received from the content display device is not sufficient to operate the data streaming device based on the first amount of power and the second amount of power; and issue a warning 
Keller teaches a method of controlling a power consumption of a media stream reproducing device having a wide input voltage range power supply includes receiving a media stream and providing an output signal representative of the received media stream. A mains supply voltage of the media stream receiver is monitored and, in case the measured mains supply voltage falls below a first level the method further includes one or more of providing an output signal representative of a message indicating the reduced mains supply voltage and advising a user to reduce the power consumption of at least the media stream reproducing device, or providing an output signal controlling a first reduction of the power consumption of the media stream reproducing device, or controlling a recording device operatively connected to the media stream reproducing device to record the received media stream for later reproduction. [0069] FIG. 5 shows exemplary screen content including messages displayed on the screen, e.g. using an on-screen-display module, or OSD module, provided in the media stream reproducing device. The messages inform the user about a beginning or present brownout. Some messages may provide text information about the measures initiated or soon to be initiated by the media reproducing device for reducing the power consumption. E.g., the message may inform about reduced brightness or audio only mode. Likewise, the message may include additional information such as current mains supply voltage level, either in Volts or as a percentage of the nominal voltage, e.g. `mains is at 85%`. Also, the message could ask the user to take other actions in order to reduce the household's power consumption in the household, e.g. `Please turn off unused devices`.

	

Montero teaches a power adapter warning system includes a computing device that has a display screen and that is coupled to a power adapter device and at least one peripheral device. The computing device initializes and, in response, detects the power adapter device. The computing device then determines that the power adapter device does not provide sufficient power to complete a boot process and, in response, prevents power from being provided to the peripheral device(s). The computing device then performs the boot process such that the display screen is available for displaying information, and provides a power adapter warning message for display on the display screen. The peripheral device(s) may be connected to the computing device via USB connectors, and power may be disabled to the USB connectors to allow the computing device to perform the boot process using power provided by the power adapter.
The difference is that the warning message in Montero is not based on measured consumption of the peripheral device attached to the computing device, but a warning regarding 
Hayes teaches It should thus be appreciated that the controller 104 can determine whether the USB charger 100 is being supplied with DC power outside of a normal operating range where the components of the USB charger 100 can operate without risk of damage to the components and/or connected devices, and appropriately alert a user that the USB charger 100 is experiencing an undesirable power condition. The controller 104 can also be configured to detect power-drawing loads on the USB connections 108 and adjust electrical power output accordingly. For example, the controller 104 can detect if one of the USB connections 108 does not have a power-drawing load, which indicates that no devices are connected to the unloaded USB connection, while the power output 122 has a larger than normal power-drawing load. In such a case, the controller 104 can output a small amount of DC power to the unloaded USB connection to detect if the unloaded USB connection does become loaded and divert the extra DC power, which would normally be output to the unloaded USB connection, to the power 
The difference is that Hayes does not explicitly teach determine the first amount of power and the second amount of power consumed by the first component and the second component, respectively, store the first amount of power and the second amount of power consumed by the first component and the second component, respectively, in a memory,Atty. Dkt. No. 3634.0730002-3 -GARNER et al.Reply to Office Action of June 25, 2020Application No. 16/448,203 store, in the memory, an amount of power received from the content display device; perform a boot test using the first component such that the second component is exempt from the boot test to determine the first amount of power consumed by the first component; determine the amount of power received from the content display device is not sufficient to operate the data streaming device based on the first amount of power and the second amount of power; and issue a warning to a user without shutting down the first component and the second component based on the determination the amount of power received from the content display device is not sufficient.
Theron teaches a method is disclosed for alerting a user of a low power condition on, for instance, an FPGA interface device. An interface device having a microcontroller and an associated power plane for powering the microcontroller and other component on the interface device includes a detection circuit coupled to monitor the voltage level of the associated power plane. When the voltage level of the voltage plane falls below a predetermined threshold voltage, the detection circuit sends a low power flag to a host system. The low power flag, which is preferably sent to the host system using a USB port connection, alerts the host system of the low power condition on the interface device. The predetermined threshold voltage is selected to be a suitable amount higher than the minimum operating voltage for the microcontroller so as to allow sufficient time for the microcontroller to send the low power flag to the host system. In 
The difference is that Theron does not explicitly teach determine the first amount of power and the second amount of power consumed by the first component and the second component, respectively, store the first amount of power and the second amount of power consumed by the first component and the second component, respectively, in a memory,Atty. Dkt. No. 3634.0730002-3 -GARNER et al.Reply to Office Action of June 25, 2020Application No. 16/448,203 store, in the memory, an amount of power received from the content display device; perform a boot test using the first component such that the second component is exempt from the boot test to determine the first amount of power consumed by the first component; determine the amount of power received from the content display device is not sufficient to operate the data streaming device based on the first amount of power and the second amount of power; and issue a warning to a user without shutting down the first component and the second component based on the determination the amount of power received from the content display device is not sufficient.
McConnel teaches wherein the activation of the first component and the third component are in sequence (Claim 2; electrical components can be activated in series and is considered to be base knowledge of circuits and fundamental to electrical devices)


McConnel does not explicitly disclose determine the first amount of power and the second amount of power consumed by the first component and the second component, respectively, store the first amount of power and the second amount of power consumed by the first component and the second component, respectively, in a memory,Atty. Dkt. No. 3634.0730002-3 -GARNER et al.Reply to Office Action of June 25, 2020Application No. 16/448,203 store, in the memory, an amount of power received from the content display device; perform a boot test using the first component such that the second component is exempt from the boot test to determine the first amount of power consumed by the first component; determine the amount of power received 
Rajappa teaches wherein the controller incrementally stores the amount of power drawn by the first component and the second component in the memory (0076; 0088; 0098; continuously measuring the power consumed by components of the computing device and storing the measurements)
Rajappa does not explicitly disclose determine the first amount of power and the second amount of power consumed by the first component and the second component, respectively, store the first amount of power and the second amount of power consumed by the first component and the second component, respectively, in a memory,Atty. Dkt. No. 3634.0730002-3 -GARNER et al.Reply to Office Action of June 25, 2020Application No. 16/448,203 store, in the memory, an amount of power received from the content display device; perform a boot test using the first component such that the second component is exempt from the boot test to determine the first amount of power consumed by the first component; determine the amount of power received from the content display device is not sufficient to operate the data streaming device based on the first amount of power and the second amount of power; and issue a warning to a user without shutting down the first component and the second component based on the determination the amount of power received from the content display device is not sufficient.

In the examiners opinion it would not have been obvious to one of ordinary skill in the art before the effective filing date of the application to, for data streaming device, to determine the first amount of power and the second amount of power consumed by the first component and the 

Therefore independent claims 21, 33, and 40 are deemed to be allowable over the prior art, and dependent claims 22-32 and 34-39 are deemed to be allowable in light of their dependency from an allowable claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451